343 S.W.3d 772 (2011)
STATE of Missouri, Respondent,
v.
Davin L. SADDORIS, Appellant.
No. WD 72131.
Missouri Court of Appeals, Western District.
August 2, 2011.
Evan J. Buchheim, for Respondent.
Alexa I. Pearson, for Appellant.
*773 Before Division Three: VICTOR C. HOWARD, Presiding Judge, ALOK AHUJA, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Davin Saddoris appeals his convictions following a jury trial for first degree statutory sodomy, section 566.062, RSMo Cum. Supp.2009, and first degree child molestation, section 566.067, RSMo Cum.Supp. 2009, and sentence of twelve years imprisonment. On appeal, Saddoris contends that the trial court abused its discretion in denying his motion for a bill of particulars and that there was insufficient evidence to support either conviction. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The convictions are affirmed. Rule 30.25(b).